Case 1:19-cv-05476-CM Document 30 Filed 08/23/19 Page 1 of 2

Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands(@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Dantelle 8. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP

60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: — (212) 292-5390
Facsimile: (212) 292-539]
Attorneys for Plaintiff

WOW Virtual Reality, Inc.

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

WOW VIRTUAL REALITY, INC.,

Plaintiff
y,
1737515714, ef al, CIVIL ACTION No.

Defendants 1: 19-ev-5476 (CM)

 

NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)( 1) A)(G) of the Federal Rules of Civil Procedure, Plaintiff WOW
Virtual Reality, Inc. ((WOW?” of “Plaintiff’), by its undersigned attorneys, hereby pives notice
of dismissal of all claims against Defendant Kevinst in the above-captioned action, with

prejudice, and with each party to bear its own attorneys’ fees, costs and expenses.

 
Case 1:19-cv-05476-CM Document 30 Filed 08/23/19 Page 2 of 2

Dated: August 21, 2019

It is so ORDERED.

fi > 2
Signed at New York, NY on Hive ee

BY:

Respectfully submitted,

EPSTEIN DRANGEL LLP

, P<
Brieanne Scully (3S 3711)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42" Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Altorneys for Plaintiff
WOW Virtual Reality, Inc.

 

 

Judge Colleen McMahon
United States District Judge
